DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-7, filed October 19th, 2022, with respect to the drawing objections have been considered but are not accepted. Whereas the drawings submitted on 06/24/he objections to the drawings regarding claims 2, 5, 8, 11, 13, and 16 have been upheld.
Applicant’s arguments, see pages 7-9, filed October 19th, 2022 with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, the instant Office action has been made final.
Applicant argues it is not clear why a POSITA would modify Yun to include a “a hollow cavity for storing items” which is depicted in Cazes. The examiner note’s that Yun does not teach a purse or a purse strap, nor does Yun explicitly teach a hollow cavity for storing items.

Response to Amendment
This office action is in response to the amendments and / or remarks filed on October 19th, 2022. Claims 1-16 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The substitute specification filed 10/19/2022 has not been entered because it constitutes new matter. Specifically, the new specification is drawn to the drawings submitted on 06/24/2022 which have not been entered.
The use of the term Velcro ® which is a trade name or a mark used in commerce, has been noted in this application, appearing in paragraphs [0024] and [0025]. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings were received on 06/24/2022.  These drawings are unacceptable, as they contain new matter; specifically, with regards the new exterior pocket in the amended Figure 3.
The examiner notes that  the applicant may modify the drawings schematically, as opposed to structurally, in order to indicate the location of the claimed limitations.

No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the feature(s) canceled from the claim(s). 
Claim 2, lines 1-2, “wherein the purse body includes an exterior pocket configured to hold said personal electronic device carrying case.”
Claim 5, lines 1-2, “which further comprises a flap covering said hollow cavity, said flap including a slot sized to receive the personal electronic device case.”
Claim 8, lines 1-2, “wherein the purse body includes an exterior pocket configured to hold said personal electronic device carrying case.”
Claim 11, lines 1-2, “which further comprises a flap covering said hollow cavity, said flap including a slot sized to receive the personal electronic device case.”
Claim 13, lines 2, “personal electronic device carrying case… having dimensions comparably smaller than an exterior pocket of a carrying apparatus.”
Claim 16, lines 1-3, “is further configured to be insertable in a slot of a flap of a carrying apparatus purse, said flap covering a hollow cavity of said carrying apparatus.

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim 1-2, 6-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20130270312 A1), in view of Cazes (US 20030230368 A1), and further in view of Karis et al. (US D803207 S), and further in view of Ballman et al. (US D547055 S).
	Regarding Claim 1, Yun teaches a purse (55 in Modified Figure 4 below) with an integrated removable carrying case (10) for a personal electronic device (as seen in Figure 2), the purse (50 in Modified Figure 4 below) with comprising: a purse body (50 in Modified Figure 4 below); a purse strap attached to the purse body (50 in Modified Figure 4 below); said purse strap (55 in Modified Figure 4 below) including two suspension eyelets (56 and 57 in Modified Figure 4 below) which are positioned at a predetermined distance (wherein suspension eyelets 56 and 57 are affixed at a distance from each other on strap 55) from each other along the purse strap (55 in Modified Figure 4 below); a personal electronic device case (10) including a corner eyelet (16 and 17) in each of two corners of the case (10); a personal electronic device anterior tether (30; which comprises members 31 and 32) attached to a first one of said corner eyelets (17) and attached to one of said suspension eyelets (56 and 57 in modified Figure 4 below) on the purse strap (55 in Modified Figure 4 below) ; and a personal electronic device posterior tether (20; which comprises members 21 and 22) attached to a second one of said corner eyelets (16) and attached to one of said suspension eyelets (56 and 57 in modified Figure 4 below) on the purse strap (30; which comprises members 31 and 32). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Yun does not explicitly teach a purse, or the purse strap, or having a hollow cavity for storage of items, or the eyelets being located in each of the two corners of the upper-most, narrow end of the case, or a personal electronic device anterior chain, or a personal electronic device posterior chain.
	Regarding the purse, Cazes further teaches a purse (10) with a purse strap (60) having a hollow cavity (wherein Cazes teaches inner pockets 70 and 72 formed within the handbag 10) for storage of items. (Fig. 2; [0020])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, and provide for a hollow cavity for storing items as taught by Caze. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a purse with a hollow cavity for storing items in order for the user to have a convenient compartment to store personal belongings.
	Karis et al. further teaches the eyelets (E1 and E2 in Modified Figure 2 below) being located in each of the two corners of the upper-most, narrow end (NE in Modified Figure 2 below) of the case (1 in Modified Figure 2 below).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, and provide eyelets being located at the two corners of the upper-most, narrow end as taught by Karis et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide eyelets being located at the two corners of the upper-most, narrow end in order to provide a vertical orientation of the phone as it is suspended by gravity. 
	Regarding a personal electronic device anterior chain, and a personal electronic device posterior chain.
	Wherein Yun teaches a personal electronic device anterior tether (30; which comprises members 31 and 32), and a personal electronic device posterior tether (20; which comprises members 21 and 22). (Figs. 1-2, 4; [0033] – [0035])
	Ballman et al. teaches the use of a chain (C in Modified Figure 4A below) for personal electronic device (PED in Modified Figure 4A below).  
  	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the tethers of Yun for chains as taught by Ballman et al. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the tethers as taught by Yun, for chains, in order to increase the distance the personal electronic device carrier is suspended from the strap, in order to store the personal electronic device in a secure location on the bag.

    PNG
    media_image1.png
    552
    417
    media_image1.png
    Greyscale
 

	

	




    PNG
    media_image2.png
    693
    325
    media_image2.png
    Greyscale
















    PNG
    media_image3.png
    485
    597
    media_image3.png
    Greyscale





	Regarding Claim 2, Yun, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the purse body includes an exterior pocket configured to hold said personal electronic device carrying case.
	Wherein Yun teaches a personal electronic device carrying case (10). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Caze further teaches wherein the purse body (10) includes an exterior pocket (50) configured to hold said personal electronic device (54). (Fig. 1; [0018])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and provide for an exterior pocket for storing an electronic device as taught by Caze. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a storage pocket for an electronic device so it can be more securely stored while it’s connected to the purse.

	Regarding Claim 6, Yun teaches a purse (50 in Modified Figure 4 above) configured to carry a suspended personal electronic device case (10), the purse (50 in Modified Figure 4 above) comprising: a purse body (50 in Modified Figure 4 above); a purse strap  (55 in Modified Figure 4 above) attached to the purse body (50 in Modified Figure 4 above); said purse strap (55 in Modified Figure 4 above) including two suspension eyelets (56 and 57 in Modified Figure 4 above) which are positioned at a predetermined distance (wherein suspension eyelets 56 and 57 are affixed at a distance from each other on strap 55) from each other along the strap (55 in Modified Figure 4 above), wherein the first suspension eyelet (57 in Modified Figure 4 above)  is configured to be attached to a personal electronic device (10) anterior tether (30; which comprises tether members 31 and 32)  attached to a first corner of a personal electronic device carrying case (10) and wherein the second suspension eyelet (56) is configured to be attached to a personal electronic device (10) posterior tether (20; which comprises tether members 21 and 22) attached to a different, second corner of a personal electronic device carrying case (10). (Wherein each tether (30 and 20) is attached to an opposing corner.) (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Yun does not explicitly teach the purse, or a purse strap, or having a hollow cavity for storage of items, or the eyelets being located in each of the two corners of the upper-most, narrow end of the case, or a personal electronic device anterior chain, or a personal electronic device posterior chain.
	Regarding the purse, Cazes further teaches a purse (10) with a purse strap (60) having a hollow cavity (wherein Cazes teaches inner pockets 70 and 72 formed within the handbag 10) for storage of items. (Fig. 2; [0020])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by  Yun, and provide for a hollow cavity for storing items as taught by Caze. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a purse with a hollow cavity for storing items in order for the user to have a convenient compartment to store personal belongings.
	Karis et al. further teaches the eyelets (E1 and E2 in Modified Figure 2 above) being located in each of the two corners of the upper-most, narrow end (NE in Modified Figure 2 above) of the case (1 in Modified Figure 2 above).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, and provide eyelets being located at the two corners of the upper-most, narrow end as taught by Karis et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide eyelets being located at the two corners of the upper-most, narrow end in order to provide a vertical orientation of the phone as it is suspended by gravity.
	Regarding a personal electronic device anterior chain, and a personal electronic device posterior chain.
	Wherein Yun teaches a personal electronic device anterior tether (30; which comprises members 31 and 32), and a personal electronic device posterior tether (20; which comprises members 21 and 22). (Figs. 1-2, 4; [0033] – [0035])
	Ballman et al. teaches the use of a chain (C in Modified Figure 4A below) for personal electronic device (PED in Modified Figure 4A below).  
  	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the tethers of Yun for chains as taught by Ballman et al. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the tethers as taught by Yun, for chains, in order to increase the distance the personal electronic device carrier is suspended from the strap, in order to store the personal electronic device in a secure location on the bag.

	Regarding Claim 7, Yun, modified above, further teaches the purse (50 in Modified Figure 4 above) comprising the personal electronic device carrying case (10). (Figs. 1-2, 4; [0025] - [0026])

	Regarding Claim 8, Yun, modified above, teaches all of the elements of the invention described in claim 6 above except; wherein the purse body includes an exterior pocket configured to hold said personal electronic device carrying case.
	Wherein Yun teaches a personal electronic device carrying case (10). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Caze further teaches wherein the purse body (10) includes an exterior pocket (50) configured to hold said personal electronic device (54). (Fig. 1; [0018])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and provide for an exterior pocket for storing an electronic device as taught by Caze. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a storage pocket for an electronic device so it can be more securely stored while it’s connected to the purse.

	Regarding Claim 12, Yun teaches a personal electronic device case (10) comprising: a strap (55 in Modified Figure 4 above) including a plurality of suspension eyelets (56 and 57 in modified Figure 4 above); a personal electronic device case body (10) including a corner eyelet (16 and 17 in Modified Figure 1 above) in each of two corners of the case (10); a personal electronic device anterior tether (30; which comprises tether members 31 and 32) attached to a first one of said corner eyelets (17 in modified Figure 1 above) and configured to be attached to one of the plurality of suspension eyelets (56 and 57 in modified Figure 4 above) on the strap (55 in modified Figure 4 above); and a personal electronic device posterior tether (20; which comprises tether members 21 and 22)  attached to a second one of said corner eyelets (16 in modified Figure 1 above) and configured to be attached to a different one of said plurality of suspension eyelets (56 and 57 in modified Figure 4 above)  on the strap  (55 in modified Figure 4 above). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Yun does not teach the eyelets being located in each of the two corners of the upper-most, narrow end of the case, or a personal electronic device anterior chain, or a personal electronic device posterior chain.
	Karis et al. further teaches the eyelets (E1 and E2 in Modified Figure 2 above) being located in each of the two corners of the upper-most, narrow end (NE in Modified Figure 2 above) of the case (1 in Modified Figure 2 above).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, and provide eyelets being located at the two corners of the upper-most, narrow end as taught by Karis et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide eyelets being located at the two corners of the upper-most, narrow end in order to provide a vertical orientation of the phone as it is suspended by gravity.
	Regarding a personal electronic device anterior chain, and a personal electronic device posterior chain.
	Wherein Yun teaches a personal electronic device anterior tether (30; which comprises members 31 and 32), and a personal electronic device posterior tether (20; which comprises members 21 and 22). (Figs. 1-2, 4; [0033] – [0035])
	Ballman et al. teaches the use of a chain (C in Modified Figure 4A below) for personal electronic device (PED in Modified Figure 4A below).  
  	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the tethers of Yun for chains as taught by Ballman et al. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the tethers as taught by Yun, for chains, in order to increase the distance the personal electronic device carrier is suspended from the strap, in order to store the personal electronic device in a secure location on the bag.


	Regarding Claim 13, Yun, modified above, teaches all of the elements of claim 12 above.
	Yun further teaches the personal electronic device carrying case (10) is further configured to be insertable in an exterior pocket of a carrying apparatus. (Wherein the personal electronic device carrying case as taught by Yun would be capable of being insertable into a pocket of a carrying apparatus.) (Figs. 1-2, 4; [0025])
	Yun does not teach that the electronic device carrying case has dimensions comparably smaller than an exterior pocket of a carrying apparatus allowing the personal electronic device carrying case. 
	Cazes further teaches an exterior cell phone pocket (50) dimensioned to receive a cell phone. (Figs. 1, 5-7; [0015], [0017])      
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and provide for an external phone pocket as taught by Cazes. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an external phone pocket on carrying apparatus in order to keep the phone easily accessible to the user.

Claims 3-4, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20130270312 A1), in view of Cazes (US 20030230368 A1), further in view of Karis et al. (US D803207 S), further in view of Ballman et al. (US D547055 S), and further in view of Beaulegan (https://www.amazon.com/dp/B07D8T8LN7).

	Regarding Claim 3, Yun, modified above, teaches all of the elements of the invention described in claim 1 above except; wherein at least one of the anterior chain and the posterior chain is at least one material selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.
	Wherein Yun teaches an anterior (30; which comprises tether members 31 and 32) and posterior tether (20; which comprises tether members 21 and 22). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Beaulegan further teaches wherein a chain can be comprised of least one material selected from the group consisting of: a metal chain (lightweight aluminum chain), a nylon strap, a leather strap (interwoven “soft microfiber leather”), and a fabric strap. (See “About this item”; “QUALITY MATERIAL - Soft microfiber leather and lightweight aluminum (one type of metal).”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the tethers of Yun for the strap comprised of leather and a metal chain as taught by Beaulegan. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the tether as taught by Yun, for the metal and leather chain as taught by Beaulegan for improved aesthetics and durability.

	Regarding Claim 4, Yun, modified above, teaches all of the elements of the invention described in claim 3 above except; wherein the material includes at least two selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.
	Beaulegan further teaches wherein the material includes at least two selected from the group consisting of: a metal chain (lightweight aluminum chain), a nylon strap, a leather strap (interwoven “soft microfiber leather”), and a fabric strap. (See “About this item”; “QUALITY MATERIAL - Soft microfiber leather and lightweight aluminum (one type of metal).”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the chains of Yun for the strap comprised of leather and a metal chain as taught by Beaulegan. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the metal chain as taught by Yun, for the metal and leather chain as taught by Beaulegan for improved aesthetics and durability.

	Regarding Claim 9, Yun, modified above, teaches all of the elements of the invention described in claim 6 above except; wherein at least one of the anterior chain and the posterior chain is at least one material selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.
	Wherein Yun teaches an anterior (30; which comprises tether members 31 and 32) and posterior tether (20; which comprises tether members 21 and 22). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Beaulegan further teaches wherein a chain can be comprised of least one material selected from the group consisting of: a metal chain (lightweight aluminum chain), a nylon strap, a leather strap (interwoven “soft microfiber leather”), and a fabric strap. (See “About this item”; “QUALITY MATERIAL - Soft microfiber leather and lightweight aluminum (one type of metal).”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the tethers of Yun for the strap comprised of leather and a metal chain as taught by Beaulegan. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the tether as taught by Yun, for the metal and leather chain as taught by Beaulegan for improved aesthetics and durability.

	Regarding Claim 10, Yun, modified above, teaches all of the elements of the invention described in claim 9 above except; wherein the material includes at least two selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.
	Beaulegan further teaches wherein the material includes at least two selected from the group consisting of: a metal chain (lightweight aluminum chain), a nylon strap, a leather strap (interwoven “soft microfiber leather”), and a fabric strap. (See “About this item”; “QUALITY MATERIAL - Soft microfiber leather and lightweight aluminum (one type of metal).”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the tether of Yun for the strap comprised of leather and a metal chain as taught by Beaulegan. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the tether as taught by Yun, for the metal and leather chain as taught by Beaulegan for improved aesthetics and durability.

	Regarding Claim 14, Yun, modified above, teaches all of the elements of the invention described in claim 12 above except; wherein at least one of the anterior chain and the posterior chain is at least one material selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.
	Wherein Yun teaches an anterior (30; which comprises tether members 31 and 32) and posterior tether (20; which comprises tether members 21 and 22). (Figs. 1-2, 4; [0025] - [0026], [0031], [0035])
	Beaulegan further teaches wherein a chain can be comprised of least one material selected from the group consisting of: a metal chain (lightweight aluminum chain), a nylon strap, a leather strap (interwoven “soft microfiber leather”), and a fabric strap. (See “About this item”; “QUALITY MATERIAL - Soft microfiber leather and lightweight aluminum (one type of metal).”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the tethers of Yun for the strap comprised of leather and a metal chain as taught by Beaulegan. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the tethers as taught by Yun, for the metal and leather chain as taught by Beaulegan for improved aesthetics and durability.

	Regarding Claim 15, Yun, modified above, teaches all of the elements of the invention described in claim 14 above except; wherein the material includes at least two selected from the group consisting of: a metal chain, a nylon strap, a leather strap, and a fabric strap.
	Beaulegan further teaches wherein the material includes at least two selected from the group consisting of: a metal chain (lightweight aluminum chain), a nylon strap, a leather strap (interwoven “soft microfiber leather”), and a fabric strap. (See “About this item”; “QUALITY MATERIAL - Soft microfiber leather and lightweight aluminum (one type of metal).”)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and substitute the tethers of Yun for the strap comprised of leather and a metal chain as taught by Beaulegan. Wherein simple substitution of one known element for another can be used to obtain predictable results; one would be motivated to substitute the tethers as taught by Yun, for the metal and leather chain as taught by Beaulegan for improved aesthetics and durability.

Claims 5, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 20130270312 A1), in view of Cazes (US 20030230368 A1), further in view of Karis et al. (US D803207 S), further in view of Ballman et al. (US D547055 S), and further in view of Rappaport et al. (US 20080060972 A1).

	Regarding Claim 5, Yun, modified above, teaches all of the elements of the invention described in claim 1 above except; which further comprises a flap covering said hollow cavity, said flap including a slot sized to receive the personal electronic device case.
	Wherein Yun teaches a personal electronic device case (10). (Figs. 1-2, 4; [0025])
	Rappaport et al. further teaches a flap (66) covering a hollow cavity (68), said flap (66) including a slot (72) sized to receive a personal electronic device case. (Wherein the slot as taught by Rappaport et al. is capable of receiving a personal electronic device case.) (Figs. 1, 7; [0056])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and provide for a slot in order to receive an item as taught by Rappaport et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a slot in the flap leading into the main compartment of the purse, in order to securely and conveniently stow a personal electronic device case within the purse.
	Regarding Claim 11, Yun, modified above, teaches all of the elements of the invention described in claim 6 above except; which further comprises a flap covering said hollow cavity, said flap including a slot sized to receive the personal electronic device case.
	Wherein Yun teaches a personal electronic device case (10). (Figs. 1-2, 4; [0025])
	Rappaport et al. further teaches a flap (66) covering a hollow cavity (68), said flap (66) including a slot (72) sized to receive a personal electronic device case. (Wherein the slot as taught by Rappaport et al. is capable of receiving a personal electronic device case.) (Figs. 1, 7; [0056])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and provide for a slot in order to receive an item as taught by Rappaport et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a slot in the flap leading into the main compartment of the purse, in order to securely and conveniently stow a personal electronic device case within the purse.

	Regarding Claim 16, Yun, modified above, teaches all of the elements of the invention described in claim 13 above except; the personal electronic device carrying case is further configured to be insertable in a slot of a flap of a carrying apparatus purse, said flap covering a hollow cavity of said carrying apparatus.
	Wherein Yun teaches a personal electronic device case (10). (Wherein the personal electronic device case as taught by Yun is capable of being received in a slot). (Figs. 1-2, 4; [0025])
	Rappaport et al. further teaches a flap (66) covering a hollow cavity (68), said flap (66) including a slot (72) sized to receive a personal electronic device case. (Wherein the slot as taught by Rappaport et al. is capable of receiving a personal electronic device case.) (Figs. 1, 7; [0056])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take purse assembly as taught by Yun, modified above, and provide the personal electronic device case being capable of being received in a slot of a flap as taught by Rappaport et al. When applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to configure a personal electronic device to be receivable in a slot of a flap for insertion into a hollow cavity, in order for the user to conveniently secure the personal electronic device case within a purse cavity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Kelly (US 20130190053 A1), teaches a purse with an external tethered cell phone carrying case.
Giglio (US 20100307878 A1), teaches luggage with a tethered carrying case.
Tauchen (US 20050115848 A1), teaches a bag with a phone case attached to the strap, with an exterior pocket larger than the cell phone case.
Frank (US 20190298044 A1), teaches a strap for securing a cell phone or other electronic device.
Cauley (US 4154275 A), teaches a handbag with a tethered case designed to be inserted into an exterior pocket.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.












If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733